733 N.W.2d 380 (2007)
478 Mich. 924
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Demond Anthony HARRIS, Defendant-Appellant.
Docket No. 132717. COA No. 270181.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the November 9, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would grant the application for leave to appeal and remand this case to the trial court for a Ginther hearing.